



EXHIBIT 10.3


EXCHANGE AGREEMENT
This EXCHANGE AGREEMENT (the “Agreement”) is made as of the 10th day of July
2017, by and between NeuroMetrix, Inc., a Delaware corporation (the “Company”),
and the investor signatory hereto (the “Investor”).
WHEREAS, the Investor holds several series of Common Stock Purchase Warrants of
the Company, as set forth on the Investor’s signature page hereto (collectively,
“Warrants”);
WHEREAS, the Company retained the services of CFGI, LLC, an independent
valuation firm, to provide a fair market valuation of the Warrants, which
valuation is, in the aggregate, $3,631,292 (“Fair Market Valuation”);
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and in reliance on Section 3(a)(9) of the Securities Act and
based on the Fair Market Valuation, the Company desires to exchange with the
Investor, and the Investor desires to exchange with the Company, the Warrants
for Series E Convertible Preferred Stock (“Preferred Stock”), which Preferred
Stock shall be convertible into shares of common stock of the Company, par value
$0.0001, at a conversion price of $2.63 (market price of the Common Stock as
required by the rules of the Trading Market); and
WHEREAS, capitalized terms used but not defined under this Agreement shall have
the meaning set forth in that certain Securities Purchase Agreement, dated as of
December 28, 2016 by and among the Company and the purchasers signatory thereto
(the “Purchase Agreement”);
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in consideration of the premises and the
mutual agreements, representations and warranties, provisions and covenants
contained herein, the parties hereto, intending to be legally bound hereby,
agree as follows:
1.Exchange. On the Closing Date (as defined below), subject to the terms and
conditions of this Agreement, the Investor shall, and the Company shall,
exchange all of the Warrants for a number of shares of Preferred Stock equal to
100% of the Fair Market Valuation divided by the Stated Value of the Preferred
Stock ($1,000). The Preferred Stock shall have the rights, preferences and
privileges set forth on the Certificate of Designation of the Series F
Convertible Preferred Stock of the Company filed with the State of Delaware on
the date hereof. Subject to the conditions set forth below, the Exchange shall
take place at the offices of Ellenoff Grossman & Schole LLP, on the third
Trading Day (as defined below) after the date hereof, or at such other time and
place as the Company and the Investor mutually agree (the “Closing” and the
“Closing Date”). At the Closing, the following transactions shall occur (such
transactions in this Section 1, the “Exchange”):
1.1    On the Closing Date, in exchange for the Warrants, the Company shall
deliver the Preferred Stock to the Investor or its designee in accordance with
the Investor’s delivery instructions set forth on the Investor signature page
hereto. Upon receipt of the Preferred Stock in accordance with this Section 1.1,
all of the Investor’s rights under the Warrants shall be extinguished. The
Investor shall tender to the Company the Warrants within three Trading Days (as
defined below) of the Closing Date.
1.2    On the Closing Date, the Investor shall be deemed for all corporate
purposes to have become the holder of record of the Preferred Stock,
irrespective of the date such Preferred Stock are delivered to the Investor in
accordance herewith. As used herein, “Trading Day” means any day on which the
Common


1

--------------------------------------------------------------------------------





Stock is traded on the NASDAQ Capital Market, or, if the NASDAQ Capital Market
is not the principal trading market for the Common Stock, then on the principal
securities exchange or securities market on which the Common Stock is then
traded (the “Trading Market”).
1.3    The Company and the Investor shall execute and/or deliver such other
documents and agreements as are customary and reasonably necessary to effectuate
the Exchange.
2.Closing Conditions.
2.1    Conditions to Investor’s Obligations. The obligation of the Investor to
consummate the Exchange is subject to the fulfillment, to the Investor’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:
(a)Representations and Warranties. The representations and warranties of the
Company contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.
(b)Issuance of Securities. At the Closing, the Company shall issue the Preferred
Stock on the books and records of the Company in the name of the Investors.
(c)No Actions. No action, proceeding, investigation, regulation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
(d)Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Investor,
and the Investor shall have received all such counterpart originals or certified
or other copies of such documents as they may reasonably request.
(e)Listing of Preferred Stock. The Company shall have secured the listing or
designation for quotation (as applicable) of all of the shares of Common Stock
underlying the Preferred Stock, upon each national securities exchange and
automated quotation system, if any, upon which the shares underlying the
Preferred Stock are then listed or designated for quotation (as applicable).
(f)Opinion. An opinion of Company counsel in form and substance reasonably
satisfactory to the Investor.
2.2    Conditions to the Company’s Obligations. The obligation of the Company to
consummate the Exchange is subject to the fulfillment, to the Company’s
reasonable satisfaction, prior to or at the Closing, of each of the following
conditions:
(a)    Representations and Warranties. The representations and warranties of the
Investor contained in this Agreement shall be true and correct in all material
respects on the date hereof and on and as of the Closing Date as if made on and
as of such date.
(b)    No Actions. No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or authority or legislative body to enjoin, restrain,
prohibit, or obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated by this Agreement.
(c)    Proceedings and Documents. All proceedings in connection with the
transactions contemplated hereby and all documents and instruments incident to
such transactions shall be satisfactory in substance and form to the Company and
the Company shall have received all such counterpart originals or certified or
other copies of such documents as the Company may reasonably request.
3.Representations and Warranties of the Company. The Company hereby represents
and warrants to Investor that:
3.1    Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware. The Company is


2

--------------------------------------------------------------------------------





duly qualified to transact business and is in good standing in each jurisdiction
in which the failure to so qualify would have a material adverse effect on its
business or properties.
3.2    Authorization. All corporate action on the part of the Company, its
officers, directors and stockholders necessary for the authorization, execution
and delivery of this Agreement and the performance of all obligations of the
Company hereunder, and the authorization (or reservation for issuance of), the
Exchange, and the issuance of the Preferred Stock and the shares of Common Stock
issuable upon conversion or exercise of the Preferred Stock have been taken on
or prior to the date hereof.
3.3    Valid Issuance of the Securities. The Preferred Stock and shares of
Common Stock issuable upon conversion thereof, as applicable, when issued and
delivered in accordance with the terms of this Agreement, for the consideration
expressed herein, will be duly and validly issued, fully paid and
non­assessable. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 5 of this Agreement, the Preferred Stock
issued in exchange for the Warrants and the shares of Common Stock issuable
thereunder are freely tradeable without the need for registration under the
Securities Act and shall not be required to bear any Securities Act legend.
3.4    Offering. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 5 of this Agreement, the offer and issuance
of the Securities as contemplated by this Agreement are exempt from the
registration requirements of the Securities Act. Neither the Company nor any
authorized agent acting on its behalf will take any action hereafter that would
cause the loss of such exemptions.
3.5    Compliance With Laws. The Company has not violated any law or any
governmental regulation or requirement which violation has had or would
reasonably be expected to have a material adverse effect on its business, and
the Company has not received written notice of any such violation.
3.6    Consents; Waivers. No consent, waiver, approval or authority of any
nature, or other formal action, by any Person, not already obtained, is required
in connection with the execution and delivery of this Agreement by the Company
or the consummation by the Company of the transactions provided for herein and
therein.
3.7    Acknowledgment Regarding Investor’s Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of
arm’s length Investor with respect to this Agreement and the other documents
entered into in connection herewith (collectively, the “Transaction Documents”)
and the transactions contemplated hereby and thereby and that the Investor is
not (i) an officer or director of the Company, (ii) an “affiliate” of the
Company (as defined in Rule 144 promulgated under the Securities Act), or (iii)
to the knowledge of the Company, a “beneficial owner” of more than 10% of the
shares of Common Stock (as defined for purposes of Rule 13d-3 of the Securities
Exchange Act of 1934, as amended). The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s acceptance of the Preferred Stock. The
Company further represents to the Investor that the Company’s decision to enter
into the Transaction Documents has been based solely on the independent
evaluation by the Company and its representatives.
3.8    Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self­regulatory organization or body pending or, to the knowledge of the
Company, threatened against or affecting the Company, the Securities or any of
the Company’s officers or directors in their capacities as such.
3.9    No Group. The Company acknowledges that, to the Company’s knowledge, the
Investor is acting independently in connection with this Agreement and the
transactions contemplated hereby, and is not acting as part of a “group” as such
term is defined under Section 13(d) of the Securities Act and the rules and
regulations promulgated thereunder.
3.10    Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Company is a party have been duly and validly authorized,
executed and delivered on behalf


3

--------------------------------------------------------------------------------





of the Company and shall constitute the legal, valid and binding obligations of
the Company enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or to applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation and other similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies. The execution,
delivery and performance by the Company of this Agreement and each Transaction
Document to which the Company is a party and the consummation by the Company of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the organizational documents of the Company or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party or by which it is bound, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Company, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Company to
perform its obligations hereunder.
3.11    Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Investor or its agents or counsel with any
information that constitutes or could reasonably be expected to constitute
material, nonpublic information. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
the Preferred Stock.
3.12    Bring-Down of Representations and Warranties. All representations and
warranties made by the Company to the Holder in that certain Purchase Agreement
are accurate and complete in all material respects as of the date hereof, unless
as of a specific date therein in which case they shall be accurate as of such
date (or, to the extent representations or warranties are qualified by
materiality or Material Adverse Effect (as defined in such agreements), in all
respects).
4.Representations and Warranties of the Investor. The Investor hereby
represents, warrants and covenants that:
4.1    Authorization. The Investor has full power and authority to enter into
this Agreement, to perform its obligations hereunder and to consummate the
transactions contemplated hereby and has taken all action necessary to authorize
the execution and delivery of this Agreement, the performance of its obligations
hereunder and the consummation of the transactions contemplated hereby.
4.2    Accredited Investor Status; Investment Experience. The Investor is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D.
The Investor can bear the economic risk of its investment in the Securities, and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of an investment in the Securities.
4.3    Reliance on Exemptions. The Investor understands that the Securities are
being offered and issued to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Securities.
4.4    Information. The Investor and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and issuance of the Securities which
have been requested by the Investor. The Investor has had the opportunity to
review the Company's filings with the Securities and Exchange Commission. The
Investor and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. Neither such inquiries nor any other due diligence
investigations conducted by the Investor or its advisors, if any, or its
representatives shall modify, amend or affect the Investor’s right to rely on
the Company’s representations and warranties contained herein. The Investor
understands that its investment in the Securities involves a high degree of
risk. The Investor has sought such accounting, legal and tax advice as it has
considered necessary to make an informed


4

--------------------------------------------------------------------------------





investment decision with respect to its acquisition of the Securities. The
Investor is relying solely on its own accounting, legal and tax advisors, and
not on any statements of the Company or any of its agents or representatives,
for such accounting, legal and tax advice with respect to its acquisition of the
Securities and the transactions contemplated by this Agreement.
4.5    No Governmental Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
4.6    Validity; Enforcement; No Conflicts. This Agreement and each Transaction
Document to which the Investor is a party have been duly and validly authorized,
executed and delivered on behalf of the Investor and shall constitute the legal,
valid and binding obligations of the Investor enforceable against the Investor
in accordance with their respective terms, except as such enforceability may be
limited by general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The execution, delivery and performance by the Investor of this
Agreement and each Transaction Document to which the Investor is a party and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the
Investor or (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Investor is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities or “blue sky” laws) applicable to the
Investor, except in the case of clause (ii) above, for such conflicts, defaults
or rights which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Investor to
perform its obligations hereunder.
4.7    Ownership of Preferred Stock and Warrants. The Investor owns and holds,
beneficially and of record, the entire right, title, and interest in and to the
Warrants set forth on the signature page hereto free and clear of all rights and
Liens (as defined below). The Investor has full power and authority to transfer
and dispose of the Warrants to the Company free and clear of any right or Lien.
Other than the transactions contemplated by this Agreement, there is no
outstanding vote, plan, pending proposal, or other right, of any Person to
acquire all or any part of the Warrants or any shares of Common Stock issuable
upon exercise the Warrants. As used herein, “Liens” shall mean any security or
other property interest or right, claim, lien, pledge, option, charge, security
interest, contingent or conditional sale, or other title claim or retention
agreement, interest or other right or claim of third parties, whether perfected
or not perfected, voluntarily incurred or arising by operation of law, and
including any agreement (other than this Agreement) to grant or submit to any of
the foregoing in the future.
4.8    No Consideration Paid. No commission or other remuneration has been paid
by the Investor (or any of its agents or affiliates) to the Company related to
the Exchange.
5.Additional Covenants.
5.1    Disclosure. The Company shall, on or before 9:30 a.m., New York City
time, on the first business day after the date of this Agreement, issue a
Current Report on Form 8-K (collectively, the “8-K Filing”) disclosing all
material terms of the transactions contemplated hereby. From and after the
issuance of the 8-K Filing, the Investor shall not be in possession of any
material, nonpublic information received from the Company or any of its
respective officers, directors, employees or agents, that is not disclosed in
the 8-K Filing. The Company shall not, and shall cause its officers, directors,
employees and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company from and after the filing of the 8-K Filing
without the express written consent of the Investor. The Company shall not
disclose the name of the Investor in any filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. In addition,
effective upon the filing of the 8-K Filing, the Company acknowledges and agrees
that any and all confidentiality or similar obligations under any agreement,
whether written or oral,


5

--------------------------------------------------------------------------------





between the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates, employees or agents, on the one hand, and the
Investor or any of its affiliates, on the other hand, shall terminate.
5.2    Listing. The Company shall use its best efforts to maintain the listing
or designation for quotation (as applicable) of all of the shares of Common
Stock underlying the Preferred Stock and Warrants upon each national securities
exchange and automated quotation system on which the Common Stock is currently
listed or designated while such securities are outstanding. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5.2.
5.3    Registered Characteristics. Subject to the truth and accuracy of the
Investor’s representations set forth in Section 4 of this Agreement, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Preferred Stock issued in exchange for the registered Warrants shall
take on the registered characteristics of such Warrants and the Company agrees
not to take a position to the contrary. Upon conversion of such Preferred Stock,
the shares issuable thereunder shall be freely tradeable and free of any
restrictions on resale or Securities Act legends.
5.4    Tacking. Subject to the truth and accuracy of the Investor’s
representations set forth in Section 4 of this Agreement, the parties
acknowledge and agree that in accordance with Section 3(a)(9) of the Securities
Act, the Preferred Stock issued in exchange for the unregistered Warrants will
tack back to the original issue date of such Warrants pursuant to Rule 144 and
the Company agrees not to take a position to the contrary. Upon conversion of
such Preferred Stock, the shares issuable thereunder shall be freely tradeable
and free of any restrictions on resale or Securities Act legends.
5.4    Survival of Covenants. Article IV of the Purchase Agreement shall survive
and be incorporated by reference into this Agreement and Preferred Stock and the
shares underlying the Preferred Stock shall for all such purposes be deemed
shares of “Preferred Stock”, “Conversion Shares”, and “Underlying Shares” as
applicable and as used under such Purchase Agreement as if the Preferred Stock
were issued pursuant to such agreement.
5.4    Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.
5.4    Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.
6.Miscellaneous.
6.1    Successors and Assigns. Except as otherwise provided herein, the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and the respective successors and assigns of the
parties. Nothing in this Agreement, express or implied, is intended to confer
upon any party, other than the parties hereto or their respective successors and
assigns, any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.
6.2    Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state or federal courts
sitting in The City of New York, Borough of Manhattan, for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing


6

--------------------------------------------------------------------------------





contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT
IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY
DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.
6.3    Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
6.4    Notices. Any notices, consents, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one Business Day after deposit
with an overnight courier service, in each case properly addressed to the party
to receive the same. The addresses, facsimile numbers and e-mail addresses for
such communications shall be:
If to the Company:
NeuroMetrix, Inc.
1000 Winter Street
Waltham, Massachusetts 02451


Attention: Dr. Shai Gozani, Chief Executive Officer
Telephone: 781-890-9989
E-mail: shai.gozani@neurometrix.com
With a copy to:
Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.
One Financial Center
Boston, MA 02111


Attention: Megan N. Gates, Esq.
Telephone: 617-348-4443
Email: mgates@mintz.com
If to the Investor, to its address, e-mail address set forth on its signature
page hereto,
or to such other address, facsimile number and/or e-mail address and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail containing
the time, date, recipient facsimile number and an image of the first page of
such transmission or (C) provided by an overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from an
overnight courier service in accordance with clause (i), (ii) or (iii) above,
respectively.
6.5    Finder’s Fees. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. The Investor shall indemnify and hold harmless the Company from any
liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Investor or any of its officers, partners, employees or
representatives is responsible. The Company shall indemnify and hold


7

--------------------------------------------------------------------------------





harmless the Investor from any liability for any commission or compensation in
the nature of a finders’ fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
6.6    Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor. Any amendment or waiver
effected in accordance with this paragraph shall be binding upon Investor and
the Company, provided that no such amendment shall be binding on a holder that
does not consent thereto to the extent such amendment treats such party
differently than any party that does consent thereto.
6.7    Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.
6.8    Entire Agreement. This Agreement represents the entire agreement and
understanding between the parties concerning the Exchange and the other matters
described herein and therein and supersedes and replaces any and all prior
agreements and understandings solely with respect to the subject matter hereof
and thereof.
6.9    Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
6.10    Interpretation. Unless the context of this Agreement clearly requires
otherwise, (a) references to the plural include the singular, the singular the
plural, the part the whole, (b) references to any gender include all genders,
(c) “including” has the inclusive meaning frequently identified with the phrase
“but not limited to” and (d) references to “hereunder” or “herein” relate to
this Agreement.
6.11    No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.
6.12    Survival. The representations, warranties and covenants of the Company
and the Holder contained herein shall survive the Closing and delivery of the
Securities.
6.13    Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
6.14    No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.
[SIGNATURES ON THE FOLLOWING PAGES]


8

--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
THE COMPANY
NEUROMETRIX, INC.
By:    
Name:     
Title:    


9

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date provided above.
INVESTOR
Name of Investor: ________________________________________________________
Signature of Authorized Signatory of Investor:
__________________________________
Name of Authorized Signatory:
____________________________________________________
Title of Authorized Signatory:
_____________________________________________________
Email Address of Authorized Signatory:
_____________________________________________
Facsimile Number of Authorized Signatory:
__________________________________________
Address for Notice to Investor:








Address for Delivery of Securities to Investor (if not same as address for
notice):










Warrants Surrendered:




Stated Value of Preferred Stock:
Conversion Shares underlying Preferred Stock:


[SIGNATURE PAGES CONTINUE]














10